Name: Commission Regulation (EC) No 1655/98 of 27 July 1998 establishing the quantity of certain pigmeat products available for the fourth quarter of 1998 under the arrangements provided for by the free trade agreements between the Community, of the one part, and Latvia, Lithuania and Estonia of the other part
 Type: Regulation
 Subject Matter: international trade;  European construction;  Europe;  animal product
 Date Published: nan

 EN Official Journal of the European Communities 28. 7. 98L 210/82 COMMISSION REGULATION (EC) No 1655/98 of 27 July 1998 establishing the quantity of certain pigmeat products available for the fourth quarter of 1998 under the arrangements provided for by the free trade agreements between the Community, of the one part, and Latvia, Lithuania and Estonia of the other part THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 2305/ 95 of 29 September 1995 laying down detailed rules for the application in the pigmeat sector of the arrangements provided for in the free trade agreements between the Community, of the one part and Latvia, Lithuania and Estonia, of the other part (1), as last amended by Regula- tion (EC) No 691/97 (2), and in particular Article 4(4) thereof, Whereas in order to ensure distribution of the quantities available, the quantities carried forward from the period 1 July to 30 September 1998 should be added to the quan- tities available for the period 1 October to 31 December 1998, HAS ADOPTED THIS REGULATION: Article 1 The quantity available for the period 1 October to 31 December 1998 pursuant to Regulation (EC) No 2305/95 is set out in the Annex hereto. Article 2 This Regulation shall enter into force on 28 July 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 233, 30. 9. 1995, p. 45. (2) OJ L 102, 19. 4. 1997, p. 12. EN Official Journal of the European Communities28. 7. 98 L 210/83 ANNEX (tonnes) Groupe Total quantity available for the period 1 October to 31 December 1998 18 575 19 575 20 115 21 575 22 287